     6:18-cv-00080-KEW Document 269 Filed in ED/OK on 03/31/21 Page 1 of 2



                IN THE UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF OKLAHOMA

SAMANTHA WILKS,                           )
                                          )
                    Plaintiff,            )
                                          )
v.                                        )           Case No. CIV-18-080-KEW
                                          )
BNSF RAILWAY COMPANY,                     )
a corporation,                            )
                                          )
                    Defendant.            )

                                   O R D E R


       This matter comes before the Court on Defendant’s Motion to

Submit Jury Questionnaire (Docket Entry #227).                      Defendant BNSF

Railway Company (“BNSF”) proposes that a jury questionnaire be

provided    to    jurors.     To   that       end,   BNSF   attaches   a   proposed

questionnaire to the motion, stating that BNSF and Plaintiff have

agreed     to    all   but   two   of     the    questions     on    the   proposed

questionnaire.

       “Voir dire examination serves the dual purposes of enabling

the court to select an impartial jury and assisting counsel in

exercising peremptory challenges.” Mu'Min v. Virginia, 500 U.S.

415, 431 (1991).       “Because the obligation to impanel an impartial

jury lies in the first instance with the trial judge, and because

he must rely largely on his immediate perceptions, federal judges

have been accorded ample discretion in determining how best to

conduct the voir dire.”        Rosales-Lopez v. United States, 451 U.S.


                                          1
   6:18-cv-00080-KEW Document 269 Filed in ED/OK on 03/31/21 Page 2 of 2



182, 189 (1981).    The Tenth Circuit has emphasized “[t]he scope of

voir dire examination is a matter within the sound discretion of

the trial judge and will not be disturbed on appeal absent a clear

showing of abuse of discretion.” United States v. Espinosa, 771

F.2d 1382, 1405 (10th Cir. 1995).

     This Court does not routinely use jury questionnaires aside

for that which is provided in every jury case – primarily to

determine jury qualification.      The appropriate case could warrant

the distribution of a jury questionnaire when the issues presented

are unique or entail a particularly unusual or inflammatory matter.

This is not such a case.        The issues for trial are relatively

straightforward and do not require the kind of unusual inquiry

which a jury questionnaire provides.          The vast majority of the

questions proposed by the parties are the routine matters addressed

during verbal voir dire in the courtroom.         That typical practice

is sufficient to address the matters pertinent to seating a jury.

     IT IS THEREFORE ORDERED that Defendant’s Motion to Submit

Jury Questionnaire (Docket Entry #227) is hereby DENIED.

     IT IS SO ORDERED this 31st day of March, 2021.




                                  ______________________________
                                  KIMBERLY E. WEST
                                  UNITED STATES MAGISTRATE JUDGE




                                    2
